DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	On pages 6-7 of the amendment, Applicant argued that Krishnamurthy does not teach or suggest ignoring one or more uncompressed video frames by the encoder and not sending said ignored one or more uncompressed video frames.
	While Applicant’s arguments are understood, Shi, the newly cited reference, teaches ignoring one or more uncompressed video frames by the encoder and not sending said ignored one or more uncompressed video frames (paragraph 0041, To encode video information at a reduced frame rate, encoder 12 may skip particular frames (referred to as skipped frames or S frames) according to a frame skipping function designed to reduce the overall amount of encoded information for bandwidth conservation across transmission channel 15. In other words, encoder 12 does not actually encode and transmit the S frames). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy” in view of Quinard et al. (US 2006/0150055) hereinafter “Quinard” in further view of Shi et al. (US 2007/0076796) hereinafter “Shi”.
As per claim 1, Krishnamurthy discloses a computer-implemented method for streaming online video games (col. 3 lines 12-35) over a network (described in col. 3 lines 20-26), comprising: 
receiving control signals by a server (fig. 1, video processing system 100), the control signals received from a client device over the network (col. 3 lines 11-26), the control signals are responsive to a user input from the client device for play of a video game (col. 15 lines 5-15, controller 114 uses advance knowledge from a video application to control the encoding process for that application. One method is when an application like a web-browser can anticipate a scene change when a user clicks a new page.  The application request signal generated when the user clicks a new page is the control signal); 
generating a plurality of video frames resulting from execution of the video game (col. 8 lines 15-30, low latency applications, video games, are assigned to video encoders that use only short GOP structures having only I and P (and no B) frames);
encoding the plurality of video frames to generate compressed video frames (col. 3 lines 34-46, the video application will be assigned to an appropriate video encoder for encoding process in accordance with latency requirement);
increasing a compression level for said compressed video frames by the encoder…(col. 5 lines 45-59, as new and improved software encoders provide higher and higher levels of video compression processing power, not to mention greater and greater levels of external control; col. 12 lines 12-26); 
transmitting the compressed video frames from the server to the client device (the compressed data compressed according to low latency requirement, col. 3 lines 34-46, and is transmitted to end user over communication channel as mentioned in col. 4 lines 29-34); 
However, Krishnamurthy does not explicitly disclose detecting by the server, a maximum data rate of a communication channel established between the server and the client device, wherein determining the maximum data rate is enabled by sending an increasingly higher data rate test stream to the client device until a packet loss rate exceeds an acceptable level as detected by the server and then responsively reducing a data rate of the test stream until the packet loss rate is at least below the acceptable level; 
a compression level…in response to detecting that the packet loss rate exceeded the acceptable level to maintain the data rate below the detected maximum data rate; 
transmitting compressed video frames…using the compression level; and 
periodically continuing to monitor if the packet loss rate increase above the acceptable level while transmitting compressed video frames for the video game;
wherein the compression level is increased to maintain the packet loss rate below the acceptable level.
 In an analogous art, Quinard discloses detecting by the server, a maximum data rate of a communication channel established between the server and the client device (paragraph [0035], … determine the maximum allowable data transfer rate), wherein determining the maximum data rate is enabled by sending an increasingly higher data rate test stream to the client device (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate) until a packet loss rate exceeds an acceptable level as detected by the server (fig. 2; paragraph [0035], as long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate (e.g., portion 203 of line 201).  Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been exceeded), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate; see also fig. 5 and paragraph [0038]) and then responsively reducing a data rate of the test stream until the packet loss rate is at least below the acceptable level (paragraph [0035], …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.) see figs. 2 and 5); 
a compression level…(that is changing as taught in paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0039], type of compression technique employed to transfer the data; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data.  Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding; see also figs. 2 or 5).  Paragraphs [0044]-[0045], transfer rate controller 403 is a suitable compressed video encoder (e.g., a trans-coder) or a suitable audio encoder (e.g., a trans-coder)…it will be appreciated that the invention can utilize any of a variety of well-known techniques/devices for controlling the data transfer rate and the exact nature depends both on the type of data and the selected compression technique) in response to detecting that the packet loss rate exceed the acceptable level (as shown in fig. 5, the dashed line 501 starts to exceed the channel’s error threshold (line 101) (i.e. the maximum allowable data transfer rate) as taught in paragraph [0035], the system can distinguish between data that is transferred without experiencing any loss (i.e., transfer rate below error threshold 101) and data that was corrected by the FEC algorithm (i.e., transfer rate below FEC enhanced error threshold 301). Accordingly the transfer rate (i.e., dashed line 501) begins to adapt as soon as it exceeds error threshold 101 (i.e., location 503). As a result, the FEC algorithm is able to restore the lost data (e.g., portion 505), thus minimizing if not altogether eliminating unacceptable data loss) to maintain the data below the detected maximum data rate (intended use statement; in addition, see paragraph [0035]); 
transmitting compressed video frames…using the compression level (claim 1, encoded data stream is transmitted over said communication link after application of said FEC algorithm by said FEC encoder); and 
periodically continuing to monitor if the packet loss rate increases above the acceptable level while transmitting compressed video frames for the video game (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate); 
wherein the compression level is increased to maintain the packet loss rate below the acceptable level (paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data.  Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding; see also figs. 2 or 5).
However, Krishnamurthy or Quinard do not explicitly disclose said increasing of the compression level includes ignoring by the encoder one or more uncompressed video frames and not sending the ignored one or more uncompressed video frames to the client device.
In an analogous art, Shi discloses increasing of the compression level includes ignoring by the encoder one or more uncompressed video frames and not sending the ignored one or more uncompressed video frames (paragraph 0041, To encode video information at a reduced frame rate, encoder 12 may skip particular frames (referred to as skipped frames or S frames) according to a frame skipping function designed to reduce the overall amount of encoded information for bandwidth conservation across transmission channel 15. In other words, encoder 12 does not actually encode and transmit the S frames) to the client device (e.g., end users taught by Krishnamurthy). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Krishnamurthy in view of Quinard by testing the channel’s capabilities between the remote client and a server in order to determine the maximum allowable data transfer rate (Quinard; paragraph [0035]) and in view of Shi by ignoring and not sending uncompressed frames by the encoder, in order to encode video information at a reduced frame rate and reduce the overall amount of encoded information for bandwidth conservation across transmission channel (Shi; paragraph 0041).
As per claim 2, Quinard discloses wherein a new maximum data rate is set for the increased level (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101), which shows different maximums of data rate as shown in fig. 2). 
As per claim 3, Quinard discloses wherein the packet loss rate is determined by the server based on feedback received from the client device (Abstract; paragraphs [0035] and [0038]). 
As per claim 4, Krishnamurthy discloses wherein the compressed video frames are compressed in either a first encoding format (P-encoding as described in col. 6 lines 22-24) or a second encoding format (I-frame encoding as described in col. 6 lines 18-20), the first encoding format comprising video frames which are dependent on previous video frames (P-encoding, which depends on previous frames, as described in col. 6 lines 22-24) and the second encoding format comprising video frames which are not dependent on previous video frames (I-frame encoding, which does not depend on previous frames, as described in col. 6 lines 18-20). 
As per claim 5, Krishnamurthy discloses wherein levels of the first encoding format is adjusted to reduce the data rate of the compressed video frames (col. 14 lines 41-46, the frame rate can be dynamically adjusted based on the content and the state of controller 114. In cases where the channel is overloaded, frame rates could be reduced to maintain acceptable spatial quality.  See also col. 14 lines 56-67, the frequency of I frames can be dynamically adjusted by controller 114.  An encoder might start I-frame encoding at instances when it was not scheduled. In those cases, controller 114 should delay and reschedule I frames for the other encoders) to ensure the levels are acceptable. 
As per claim 6, Krishnamurthy discloses encoding audio as a compressed audio stream to be sent with the compressed video frames (Abstract, the compression is performed not only for video but audio too in a way to generate a low-latency video/audio bitstreams). 
As per claim 7, Krishnamurthy discloses wherein changes to the compression level change a quality of the compressed video frames (col. 14 lines 41-55, frame rate can be dynamically adjusted by a dynamic change in spatial resolution, which is related to quality of video stream). 
As per claim 8, arguments analogous to those applied for claim 7 are applicable for claim 8.
As per claim 10, Quinard discloses generating forward error correction (FEC) data to protect at least a portion of the compressed video frames (paragraph [0012] discloses the protection process by generating a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time). 
As per claim 11, Quinard discloses wherein said FEC is used to remove visual artifact in video images received by the client due to packet loss (paragraph [0012] discloses the protection process by generating a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time; unacceptable quality level in the delivered video data, taught is paragraph [0006] lines 1-3, leads to unacceptable visual quality). 
As per claim 12, Quinard discloses wherein FEC is selectively used when a disruption in the compressed video frames would exceed a specified amount of time (paragraphs [0033]-[0034] discloses that the error threshold varies with time.  If the rate of the compressed data transferred is low enough, then, the data can be transferred error-free.  If the transfer rate increases, then data will be lost and forward error correction should be established; see paragraph [0038]). 
As per claim 13, arguments analogous to those applied for claim 10 are applicable for claim 14; in addition, Quinard discloses that the data adjusted could be either video data or audio data as described in (paragraph [0006] lines 1-3).
As per claim 14, arguments analogous to those applied for claim 1 are applicable for claim 14.
As per claims 15-19, arguments analogous to those applied for claims 3-6 and 8 are applicable for claims 15-19.

7.	Claims 9 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) in view of Quinard et al. (US 2006/0150055) in further view of Shi et al. (US 2007/0076796) in further view of Cipolli et al. (US 2007/0206673) hereinafter “Cipolli”.
 As per claim 9, Krishnamurthy, Quinard and Shi disclose the method as in claim 8; however, Krishnamurthy, Quinard or Shi do not explicitly disclose wherein when the image resolution is modified, the client device is configured to scale up or scale down the image of the compressed video frames to maintain a same image size on a display screen coupled to the client device.
In an analogous art, Cipolli discloses wherein when the image resolution is modified, the client device is configured to scale up or scale down the image of the compressed video frames to maintain a same image size on a display screen coupled to the client device (paragraph [0190] depicts that error recovery adjustment could be done by decoding intra macroblocks in low resolution and display them at high resolution by upsampling them).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Krishnamurthy, Quinard and Shi in view of Cipolli in order to reduce the bandwidth and achieve faster decoding (Cipolli: paragraph [0182]).
As per claim 20, arguments analogous to those applied for claim 9 are applicable for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482